Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This correspondence is in response to Applicant’s Reply filed on August 31, 2022.  Claims 8-11 remain withdrawn and Claim 18 is newly added.  Claims 1-7 and 12-18 are pending.  Claim 17, which was indicated as being allowable in the previous Office Action, has been reconsidered and is now rejected.  As such, this action constitutes a second non-final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2017/0023171 to Khan (Khan).

    PNG
    media_image1.png
    872
    507
    media_image1.png
    Greyscale


Regarding Claim 1:  Khan discloses an engine mount comprising: a mount base (See Annotated Fig. A) configured to physically engage at least a portion of an engine positioned adjacent thereto so as to secure the engine in a mounted position relative to the engine mount, the mount base comprising: a base component (See Annotated Fig. A); one or more engine positioning element (See Annotated Fig. A) protruding from the base component and configured to restrict a range of motion of the engine in at least one direction, wherein at least one of the one or more engine positioning elements protrudes from the base component at an acute angle (See Annotated Fig. A) relative to the base component, and where the range of motion of the engine in the at least one direction is defined in part by a displacement of the engine measured relative to the mount base in the at least one direction; and at least one base orifice (See Annotated Fig. A) extending through a thickness of the base component, the at least one base orifice being configured to receive a protruding portion of the engine within an internal volume of the at least one base orifice; and an attachment hub (See Annotated Fig. A) comprising one or more attachment features (See Annotated Fig. A) configured to receive at least a portion of an external engine tool and engage the external engine tool such that at least a portion of the external engine tool is arranged at least substantially adjacent the mount base.
It is noted that the neither “the engine” nor the “external engine tool” are not positively claimed and therefore are not a required elements of the claimed invention.
Regarding Claim 2:  Khan discloses an engine mount of claim 1, wherein the at least one base orifice (See Annotated Fig. A) comprises a plurality of orifices (See Annotated Fig. A) extending through an entirety of the thickness of the base component.
Regarding Claim 3:  Khan discloses an engine mount of claim 2, wherein each of the plurality of base orifices (See Annotated Fig. A) is defined at least in part by an orifice size and an orifice shape, wherein each of the plurality of base orifices is configured based at least in part on the configuration of the respective protruding portion received thereby.  The orifices of Khan are defined by both an orifice shape and an orifice size.  
Regarding Claim 4:  Khan discloses an engine mount of claim 2, wherein at least two of the plurality of base orifices (See Annotated Fig. A) are arranged a distance apart such that a portion of the base component extends therebetween, wherein the portion of the base component between the at least two of the plurality of base orifices defines a support beam (See Annotated Fig. A), the support beam being configured to physically engage a portion of the engine so as to support the engine disposed in mounted position.
Regarding Claim 5:  Khan discloses an engine mount of claim 1, wherein the attachment hub further comprises an attachment plate (See Annotated Fig. A); wherein the one or more attachment features (See Annotated Fig. A) of the attachment hub comprise one or more attachment hub aperture (See Annotated Fig. A) extending through a thickness of the attachment plate and being configured to receive at least a portion of the external engine tool within an internal volume of the one or more attachment hub aperture.
Regarding Claim 6:  Khan discloses an engine mount of claim 5, wherein the one or more attachment hub aperture comprises a wide-mouth aperture (See Annotated Fig. A)--.  The remaining part of the claim provides further detail to the unclaimed engine tool, which is not a required element of the claimed invention.   
Regarding Claim 7:  Khan discloses an engine mount of claim 5, wherein the one or more attachment hub aperture comprises a narrow-mouth aperture (See Annotated Fig. A)--.  The remaining part of the claim provides further detail to the unclaimed engine tool, which is not a required element of the claimed invention.   
Regarding Claim 12:  Khan discloses an engine mount of claim 1, wherein the one or more engine positioning element comprises a lateral positioning element (See Annotated Fig. A) configured to restrict a lateral range of motion of the engine in a lateral direction.
Regarding Claim 13:  Khan discloses an engine mount of claim 12, wherein the one or more engine positioning element further comprises a second lateral positioning element (See Annotated Fig. A) configured to further restrict the lateral range of motion of the engine, the second lateral positioning element being configured to restrict the lateral range of motion of the engine in a second lateral direction, wherein the second lateral direction is in a substantially opposite direction from the lateral direction.
Regarding Claim 14:  Khan discloses an engine mount of claim 13, wherein the lateral positioning element (See Annotated Fig. A) and the second lateral positioning element (See Annotated Fig. A) are separated by a lateral distance extending therebetween, and wherein the lateral positioning element and the second lateral positioning element are collectively configured to fully restrict the lateral range of motion of the engine such that the lateral range of motion is defined in part by the lateral distance between the lateral positioning element and the second lateral positioning element.
Regarding Claim 15:  Khan discloses an engine mount of claim 1, wherein the one or more engine positioning element comprises a longitudinal positioning element (See Annotated Fig. A) configured to restrict a longitudinal range of motion of the engine in a longitudinal direction.
Regarding Claim 16:  Khan discloses an engine mount of claim 15, wherein the one or more engine positioning element (See Annotated Fig. A) further comprises a lateral positioning element (See Annotated Fig. A) configured to restrict a lateral range of motion of the engine in a lateral direction, wherein the lateral direction is at least substantially perpendicular to the longitudinal direction.
Regarding Claims 17 and 18:  Khan discloses an engine mount of claim 1, wherein at least one of the one or more engine positioning elements comprises a positioning element aperture (See Annotated Fig. A) extending therethrough, the positioning element aperture being configured to secure an extension arm (See Annotated Fig. A) therein, wherein the extension arm disposed within the positioning element aperture extends in a non-parallel direction relative to the at least one of the one or more positioning elements engaged therewith.
Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 6866246.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632